Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for priority based on U.S. Provisional Application No. 62/685,640 filed on 6/15/18.

Information Disclosure Statement
The examiner reviewed IDS document(s) on 11/23/20, carefully considering the art cited within the document(s).

Response to Arguments/Amendments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  
Specifically, applicant argues the newly added limitation: “formulating one or more automated counter measures for the one or more automated counter measures comprise purchase of at least one insurance and data security enhancement actions. The newly added limitations are address in this Office Action, in para 10-11, below.

Claims 1-6 and 8-20 are pending.


Claim Rejections - 35 USC § 103
Claims 1, 9 and 15 are rejected under 35 U.S.C. 103 unpatentable over Applicant Admitted Prior Art (AAPA) in view of Alberti (USPUB 20060265630) and further in view of Call (USPN 10187408) and Follis (Earl Follis, “Read this roundup before investing in a patch management tool”, found at https://web.archive.org/web/20170629161626/https://searchsecurity.techtarget.com/feature/Read-this-roundup-before-investing-in-a-patch-management-tool, 6/17).
AAPA teaches estimating occurrence of one or more events associated with a first exposure using at least one distribution model and  determining at least one event similar or identical to the one or more events from an exposure library (para 20), and Alberti suggests extracting a first set of automated counter measures associated with the at least one similar or identical event from the exposure library (para 32-34 and 50); formulating one or more automated counter measures for the one or more events based on the extracted  first set of automated counter measures (generate dynamically software packets for the patches that are downloaded para 35);  storing the one or more automated counter measures for the one or more events in the exposure library (para 35);  and executing the one or more automated counter measures to mitigate the one or more events associated with the first exposure (para 36).  It would have been obvious to one of ordinary skill in the art before the 
Lastly, a skilled in the art would readily appreciate that execution of the one or more automated counter measures comprising allocating resources (at least a processor and memory) to implement the one or more automated counter measures would be inherent.  
Although APPA/Alberti teaches formulating one or more automated counter measures for the one or more events based on the first set of automated counter measures, the reference is silence regarding the formulating being also based on the extracted success rates associated with the measures set.  However, in the related art, Call suggests such solution (selection of countermeasures to be deployed based on their evaluated effectiveness, col. 19 lines 39-61).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Call’s teaching into AAPA/Alberti’s invention given the benefit of increasing the odds that the countermeasure would work.
Although AAPA as modified does not use the term “extreme loss model”, it is noted that using a particular type/name for the model class in the AAPA’s as modified as modified invention would not affect the functionality of the invention as claimed, thus would not distinguish the claimed invention from the prior art in the terms of patentability.  Thus, this descriptive material does not distinguish the claimed invention from the prior art in the terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed.Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Moreover, the examiner asserts that extending 
As per the newly added limitations, in the broadest reasonable interpretation Alberti’s as modified teaching formulating one or more automated counter measures for the one or more automated counter could be considered as at least one insurance and data security enhancement actions.  This is because Alberti as modified is to address system’s vulnerabilities that expose systems to attacks.  However, the references are silenced concerning the “purchase” now required by the claim language.
However, a skilled in the art would readily appreciate that formulating counter measures comprising purchase would have been old and well known in the art of data protection and distribution as illustrated by Follis (see license fee for patch management solutions, including antivirus definition updates) offering the predictable benefit of security.  As per the data exposure being data loss, note that the skilled in the art would readily appreciate that not only malware taught by Alberti and Call pose data loss (e.g. damage and theft) but also that viruses, that Follis recognize as the security event requiring prevention, result in various data loss (also note the motivation to combine above).
Claims 2-6, 10-14 and 16-20 are rejected under 35 U.S.C. 103 unpatentable over Applicant Admitted Prior Art (AAPA) in view of Alberti, Call and Follis, and further in view of Narkinsky (USPUB 20150178063).
Teaching of AAPA’s in view of Alberti and Call has been discussed above.
Additionally, Alberti teaches identifying a current list of automated counter measures for events associated with more than one exposures, wherein the current list of automated counter measures comprises the one or more automated counter measures associated with the first exposure (para 28-29). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Alberti’s teaching given the benefit of security. 
In light of Alberti’s para 28, the examiner asserts that evaluating the current list of automated counter measures; prioritizing the current list of automated counter measures based on evaluating the current list of automated counter measures;  and initiating execution of the current list of automated counter measures based on prioritization of the current list of automated counter measures in AAPA in view of Alberti’s invention is inherent (see the motivation to combine above).  
Additionally, the above limitations are also taught by Narkinsky (para 51-56), which also in para 60-72 suggests determining impact of the events associated with the current list of automated counter measures.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Narkinsky’s invention into AAPA/Alberti given the predictable benefit of managing counter measures.
Claims 8 are rejected under 35 U.S.C. 103 unpatentable over Applicant Admitted Prior Art (AAPA) in view of Alberti, Call and Follis, and further in view of Kono (USPUB 20140122825)

expressly disclosing that such solution would have been and old and well known in the art of computing to ordinary skill before the effective filling date of the invention (para 8) offering the predictable benefit of customization and security. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/PIOTR POLTORAK/           Primary Examiner, Art Unit 2433